Citation Nr: 0904771	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  07-14 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
November 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Regional 
Office (RO) that denied the Veteran's claim for a total 
rating based on individual unemployability due to service-
connected disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he is unable to work due to his 
service-connected disabilities.  During the hearing before 
the undersigned in November 2008, the Veteran testified that 
his claim for Social Security Administration benefits had 
been denied.  The decision of that agency is not in the 
claims folder and the Board believes that it would contribute 
to a more complete picture of the Veteran's condition.  The 
Veteran also made reference to vocational rehabilitation 
through the VA, but that folder has also not been associated 
with the claims file. 

Service connection is in effect for a number of disabilities, 
the most significant of which are status postoperative 
resection of the right clavicle with right shoulder 
impairment, evaluated as 40 percent disabling; residuals of a 
left knee injury, evaluated as 30 percent disabling; and 
residual muscle injury and scarring from multiple stab wounds 
to right anterior chest, evaluated as 20 percent disabling.  
His combined schedular rating is 70 percent.  

The Board notes that it has been more than three years since 
the Veteran has been examined for these disabilities.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  The RO/AMC should contact the Veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his right 
shoulder, left knee, and stab wound 
residuals of right anterior chest since 
2006.  After securing the necessary 
authorizations for release of this 
information, the RO/AMC should seek to 
obtain copies of all treatment records 
referred to by the Veteran, and which 
have not already been associated with the 
claims folder.  Additionally, VA 
treatment records since August 2008 
should be obtained.

2.  The RO/AMC should contact the Social 
Security Administration and obtain the 
records pertaining to the Veteran's claim 
with that agency.

3.  The RO/AMC should associate the 
Veteran's VA vocational rehabilitation 
folder with his claims folder.

4.  The RO/AMC should schedule the 
Veteran for an orthopedic examination to 
determine the current severity of his 
service connected right shoulder, left 
knee, and muscle injury as residuals of 
stab wound to right anterior chest (rated 
as a Muscle Group II injury) and to 
obtain an opinion as to whether such 
disabilities, without regard to age or 
nonservice connected disabilities, render 
the Veteran unable to obtain or retain 
gainful employment.  The claims folder 
should be made available to and reviewed 
by the examiner(s) in conjunction with 
the examination.

5.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If his claim remains denied, 
he and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

